UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7084



BILLY RAY SQUARE,

                                              Plaintiff - Appellant,

          versus

WAYNE V. GAY; ELTON R. COLEY; ERIC BARNES;
CATHY DEWALD; KEITH BARNES,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-94-803-5-CT-F)


Submitted:   December 14, 1995             Decided:   January 4, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Billy Ray Square, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Appellant appeals the district court order dismissing one De-

fendant named in his 42 U.S.C. § 1983 (1988) complaint but allowing

the action to proceed against other Defendants. We dismiss the ap-

peal for lack of jurisdiction because the order is not appealable.

This court may exercise jurisdiction only over final orders, 28
U.S.C. § 1291 (1988), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v.
Beneficial Industrial Loan Corp., 337 U.S. 541 (1949). The order

here   appealed   is   neither   a   final   order   nor   an   appealable

interlocutory or collateral order.

       We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                 DISMISSED




                                     2